Citation Nr: 0818399	
Decision Date: 06/04/08    Archive Date: 06/12/08	

DOCKET NO.  07-37 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than March 29, 2002 for awards of service connection for 
bilateral hearing loss and bilateral tinnitus. 

(The issue of whether a March 26, 2004 decision of the Board 
of Veterans Appeals which denied entitlement to an effective 
date earlier than March 29, 2002 for awards of service 
connection for bilateral hearing loss and bilateral tinnitus 
should be reversed or revised on the grounds of clear and 
unmistakable error will be the subject of a separate 
decision.)


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  In a September 2002 decision, the RO granted service 
connection and a 20 percent evaluation for bilateral hearing 
loss, effective from March 29, 2002, the date of receipt of 
the veteran's claim.

2.  In a February 2003 decision, the RO granted service 
connection and a 10 percent evaluation for bilateral 
tinnitus, effective from March 29, 2002, the date of receipt 
of the veteran's claim.  

3.  In an unappealed March 2004 decision, the Board denied 
entitlement to an effective date earlier than March 29, 2002 
for the awards of service connection for bilateral hearing 
loss and bilateral tinnitus.  

4.  In April 2004, the Board denied the veteran's Motion for 
Reconsideration of the March 2004 Board decision denying 
entitlement to an effective date earlier than March 29, 2002 
for awards of service connection for bilateral hearing loss 
and bilateral tinnitus, and the veteran did not appeal that 
decision.  

5.  In a decision of November 2006, the Board once again 
denied entitlement to an effective date earlier than March 
29, 2002 for awards of service connection for bilateral 
hearing loss and bilateral tinnitus.  

6.  The veteran has raised a freestanding claim for an 
earlier effective date in an attempt to overcome the finality 
of the Board's March 2004 and November 2006 decisions 
assigning March 29, 2002 as the proper effective date for 
awards of service connection for bilateral hearing loss and 
bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The March 2004 and November 2006 decisions of the Board, 
both of which denied entitlement to an effective date earlier 
than March 29, 2002 for awards of service connection for 
bilateral hearing loss and bilateral tinnitus, are final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  The veteran's claim for an effective date prior to March 
29, 2002 for awards of service connection for bilateral 
hearing loss and bilateral tinnitus, based on the submission 
of new and material evidence, is legally insufficient.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, in a rating decision of September 2002, 
the RO granted service connection and a 20 percent evaluation 
for bilateral hearing loss, effective March 29, 2002, the 
date of receipt of the veteran's claim.  In a February 2003 
decision, the RO granted service connection and a 10 percent 
evaluation for bilateral tinnitus, once again effective from 
March 29, 2002.  The veteran subsequently appealed the 
assigned effective dates to the Board.  In a March 2004 
decision, the Board denied the veteran's appeal for an 
effective date earlier than March 29, 2002 for awards of 
service connection for bilateral hearing loss and bilateral 
tinnitus.  The following month, the Board denied the 
veteran's Motion for Reconsideration of the Board's decision 
of March 26, 2004 denying an effective date earlier than 
March 29, 2002 for awards of service connection for bilateral 
hearing loss and bilateral tinnitus.  In November 2006, the 
Board once again denied entitlement to an effective date 
earlier than March 29, 2002 for awards of service connection 
for bilateral hearing loss and bilateral tinnitus.  Both the 
March 2004 and November 2006 decisions of the Board have now 
become final.  38 U.S.C.A. § 7104 (West 2002).  

The veteran in this case seeks an effective date of April 30, 
1959 for awards of service connection for bilateral hearing 
loss and bilateral tinnitus.  According to the veteran, it 
was at that time that he first made the VA aware of his 
claims for service connection for bilateral hearing loss and 
tinnitus.  

Generally, the effective date of an award based on an 
original claim or a claim reopened after final disallowance 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(a) (2007).  

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  An unappealed decision issued by the 
Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Where the Board affirms a determination by 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103, 
20.1104.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

Only a request for revision premised on clear and 
unmistakable error could result in the assignment of an 
effective date earlier than that assigned by a final 
decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

In the case at hand, the veteran is attempting to advance a 
claim for an earlier effective date for awards of service 
connection for bilateral hearing loss and bilateral tinnitus.  
However, as noted above, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that there can 
be no "freestanding" claim for an earlier effective date, 
because to allow such a claim would be contrary to the 
principles of finality set forth in 38 U.S.C.A. § 7105.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, 
the finality of the effective date precludes an attempt to 
now claim an earlier effective date on grounds other than 
clear and unmistakable error.  

The Board notes that the issue currently in appellate status 
involves only the veteran's contention that new and material 
evidence has been submitted sufficient to reopen his 
previously-denied claim for an effective date earlier than 
March 29, 2002 for awards of service connection for bilateral 
hearing loss and bilateral tinnitus.  The veteran's 
contentions regarding clear and unmistakable error in a prior 
Board decision of March 2004 are addressed in a separate 
decision by the Board, to be issued in conjunction with this 
decision.  

Under the circumstances, the Board is compelled to deny this 
appeal as a matter of law, and not based upon consideration 
of the evidentiary record.  No possible development of the 
record would affect the outcome of this decision.  Because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of Veterans 
Claims Assistance Act of 2000 (VCAA) notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (holding that 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  

As noted above, the veteran has effectively attempted to 
raise an impermissible freestanding claim for an earlier 
effective date.  Consequently, there is no valid claim for 
the Board to consider on appeal, and the appeal must be 
dismissed.  


ORDER

The appeal as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than March 29, 2002 for awards of service 
connection for bilateral hearing loss and bilateral tinnitus 
is dismissed.  



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


